Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 1 of 9 PageID# 402
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 2 of 9 PageID# 403
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 3 of 9 PageID# 404
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 4 of 9 PageID# 405
  Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 5 of 9 PageID# 406




                                           III. ANALYSIS

        The Court,construing Crawford's complaint liberally,finds that she asserts claims under

the ADA, Section 504 of the Rehabilitation Act of 1973, the IDEA, and the Fourteenth

Amendment. The defendant moves to dismiss Crawford's claims on two grounds: (1) lack of

subject matter jurisdiction and (2) failure to state a claim.

                                   A. Subject Matter Jurisdiction

        The defendants argue that this Court lacks subject matter jurisdiction over Crawford's

complaint for two reasons. First,although Crawford "couches her claim" as a § 1983 suit,"her

claim is nothing more than a reprise of [a] ... common law contract claim" that presents no federal

question for this Court to decide. (ECF No. 10,at 8.) And because Crawford does not allege

diversity of citizenship,this Court lacks subject matter jurisdiction. The defendants also argue that

the Rooker-Feldman doctrine bars Crawford's complaint.

        As for the first argument,although Crawford's gripes arise from a contract dispute,her

complaint alleges that the defendants retaliated against her by filing a motion for sanctions in

violation of the U.S. Constitution and various federal laws. Cf Custer v. Sweeney, 89 F.3d 1156,

1165 (4th Cir. 1996) ('"[L]ook no farther than the plaintiffs complaint in determining whether a

lawsuit raises issues of federal law capable of creating federal-question jurisdiction under 28

U.S.C. § 1331."). Although the Court will dismiss her complaint,it will do so because Crawford's

complaint fails to state a claim,not because the Court lacks jurisdiction over the dispute.

        Regarding the defendants' second argument,the Rooker-Feldman doctrine bars a federal

court from having jurisdiction over claims that "were either actually adjudicated by the state court

or were otherwise inextricably intertwined with the issues in the state judicial proceeding." Oliver

v. Va. Bd. ofBarExam'rs, 312 F. Supp. 3d 515,525 (E.D. Va. 2018).               "A federal claim is



                                                   5
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 6 of 9 PageID# 407
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 7 of 9 PageID# 408
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 8 of 9 PageID# 409
Case 3:20-cv-00923-JAG Document 22 Filed 05/12/21 Page 9 of 9 PageID# 410
